The submission of this case is on an agreed statement of facts, which presents the only question necessary for our consideration.
Within the meaning of section 5024 of the Code of 1923, a member of the Legislature from Chilton county, duly elected and qualified as such, is a state officer. 46 Corpus Juris, 926 (6).
Section 5024 of the Code of 1923 is plain and unambiguous. This section prohibits such member of the Legislature during his term of office from taking a contract for services "of the county," and such contract when made is void. Garner v. State,26 Ala. App. 246, 158 So. 543; Garner v. State, 229 Ala. 600,158 So. 546; Mobile County v. Williams, Judge, 180 Ala. 639,61 So. 963.
There can be no doubt that plaintiff's employment was for services to be rendered for the county. Indeed, the minutes of the court of county commissioners and the account filed by plaintiff so indicate, and the bill of exceptions recites the services rendered under the contract made with plaintiff.
It is urged by attorney for appellant in his most persuasive brief, but without citation of authority, that the Legislature did not intend to include in the enactment of this statute contracts made with attorneys for services to be rendered as such to the board of county commissioners in the discharge of their duties as such, and by way of argument we are asked to consider our common knowledge that many county solicitors are members of this and former Legislatures. The fact that others violate the law prohibiting county solicitors from becoming members of the Legislature cannot avail the plaintiff in this case. "Two wrongs never make a right." If there be violations of the law as suggested, the test must come in other ways not here involved.
The judgment of the circuit court is affirmed.
Affirmed.